258 S.W.3d 849 (2008)
Lonnie SNELLING, Appellant,
v.
John BLECKMAN, and
Robert N. Hamilton, Respondents.
No. ED 90260.
Missouri Court of Appeals, Eastern District, Division Three.
May 20, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 15, 2008.
Application for Transfer Denied August 26, 2008.
Lonnie Snelling, St. Louis, MO, pro se.
Robert N. Hamilton, St. Louis, MO, pro se.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Lonnie Snelling appeals the trial court's order denying his motion to file a third amended petition and the trial court's judgment dismissing his second *850 amended petition for failure to state a claim upon which relief could be granted. We find that the order denying Snelling's motion to file a third amended complaint was not a final, appealable judgment under Rule 74.01,[1] and therefore we have no jurisdiction to review the order on appeal. Nevertheless, we find that the judgment dismissing Snelling's second amended petition, which disposed of all claims against all parties, was a final judgment and was not in error. All motions taken with the case are hereby overruled. We affirm the judgment under Rule 84.16(b).
NOTES
[1]  All references to "Rule" are to Missouri Supreme Court Rules (2008).